DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SGM light AS (DK)) WO2016/079308 in further view of Toshiba Corp.  (JPH09140111).

Regarding claim 1, WO9308’ discloses a   lighting device (1) configured for professional illumination, the lighting device (1) comprising a head (2) and a component emitting oil fumes (electric motor 21), the lighting device (1) comprising a fluid tight housing (1, configured for outdoor use).
WO9308’ does not explicitly disclose s wherein in that an oil fume absorbing filter is arranged within said housing. However, reference JP0111’ teaches an oil filter 22 in figure 3, which absorbs oil emitted from bearings 12. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the lighting device of WO9308’ to include an oil filter as taught by JP0111’ within the lighting device housing, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, placing an oil filter as taught by JP0111’ within the lighting device of WO9308’ would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. One of ordinary skill would have been motivated to place an oil filter within the housing of WO9308’, since WO9308 discloses a motorized lighting device whose motor would require lubrication for moving parts, therefore placing an oil filter in area where evaporation of the oil was predominant, as taught by JP0111’ in order to prevent damage to the motor would have been obvious. 

Regarding claim 11, WO9308 in further view of JP0111’ does not explicitly disclose an active carbon filter as the oil fume absorbing filter. However,  it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the filter of  WO9308’ in further view of  JP0111’ to that of an active carbon filter, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using an active carbon filter in device of WO9308’ in further view of JP0111’ for the purpose of absorbing smaller particles of pollutants such as oil fume would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 12, the lighting device (1) comprises a head (2) movable relative to a support arrangement (4) by one or more motors (21, is disclosed as at least one motor or two).


Allowable Subject Matter
Claims 2-10,13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Belliveau discloses a fog particle projection system with a filtering system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875